Citation Nr: 1216806	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-08 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for an anterior cruciate ligament (ACL) tear of the left knee.

2.  Entitlement to service connection for cold weather injury to the left fingers.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to March 2003 and from November 2003 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO in Seattle, Washington, which, in relevant part, denied the above claims.  The Veteran has since relocated and his claim is now under the jurisdiction of the Boise, Idaho, RO.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran requested a personal hearing before a Member of the Board at the RO in his March 2009 substantive appeal.  After rescheduling his hearing, the Veteran failed to report for his scheduled hearing in July 2011 without cause.  The request is deemed withdrawn.  The Board may proceed.  38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  The Veteran's initial left knee injury, resulting in ACL and medial cruciate ligament (MCL) tears and posterolateral corner injury, occurred in January 2006, when the Veteran was not on active duty or a period of active duty for training (ACDTURA) or inactive duty for training (INACDUTRA).

2.  The Veteran's left knee injury was not aggravated during a period of ACDUTRA or INACDUTRA.

3.  There is no current diagnosis of cold weather injury residuals of the left fingers; there is no credible evidence of an in-service cold weather injury; and there is no competent evidence of a relationship between a possible cold weather injury and an event, injury or disease that occurred during service.


CONCLUSIONS OF LAW

1.  The Veteran's ACL tear of the left knee was not incurred in or aggravated by active service, to include aggravation during a period of INACDUTRA.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).
2.  A cold weather injury to the left fingers was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran contends that he has a left knee disability worsened by his National Guard service and a cold weather injury to the left fingers incurred in active duty.  For the reasons that follow, the Board finds that the left knee injury was not incurred while the Veteran was in a duty status and was not aggravated by ACDUTRA or INACDUTRA, and finds that the Veteran did not incur a cold weather injury to the left fingers while on active duty.  The Board concludes that service connection is not warranted.  

As the claims involve distinct theories of entitlement under different statutes, the Board will address them separately.  

Left Knee Injury

The Veteran reports that he suffered a left knee injury in January 2006 when a friend jumped on his back.  The Veteran claims that the knee injury was worsened during a weekend drill for his National Guard unit.

Service connection is available only for those disabilities either incurred or aggravated during a time for which the claimant is considered a "veteran."  The Veteran alleges only aggravation during weekend drill for his National Guard unit which is classified as a period of inactive duty training (INACDUTRA).  Active military, naval, or air service includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d) (2011).  

With respect members of the Army National Guard (ARNG) or Air National Guard (ANG), INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such INACDUTRA shall be deemed to have been on INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e). 

The Veteran's December 2006 claim is somewhat cryptic in explaining his contentions.  He stated that he claimed the left knee "aggravated current injury to surgery."  He states that the disability began in January 2006 and that he received treatment at the Central Washington University Health Center for two weeks.  He lists one day of additional treatment at the Yakima VA Clinic in February 2006.  He reported treatment from the Seattle VA Medical Center from May to December 2006.  

Following denial of his claim, the Veteran filed a February 2008 Notice of Disagreement.  The Veteran claimed that he had complete tears of the ACL and LCL of the left knee.  He reported that he knew that the injury did not occur during a service period.  He stated that the knee had worsened during his weekend drills between January and June 2006, when a MRI showed the tears of the ACL and LCL.  The Veteran reported that he had not missed any drills during the injury and was not granted any privileges to allow the knee to recuperate.  He reported that he believed that this worsened the knee.  The Veteran's March 2009 Form 9 contains a similar account.  

The Board has reservations regarding the Veteran's account.  The Veteran is a lay observer for VA purposes.  The Veteran served as an infantryman and has not established medical expertise.  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has competently reported the January 2006 initial injury, which he reports occurred outside a duty period.  The Veteran is competent to report ongoing symptoms with the knee or worsening of symptoms during a weekend drill; however, he has not done so.  His Notice of Disagreement states that he received no accommodations for the knee on drill which he "believes" worsened the knee.  There is no report of how he knows that the knee injury was worsened.  

If the initial injury was a complete tear of a ligament, it is not clear how the stress of weekend drill could have worsened a complete tear.  He is not reporting a contemporaneous medical diagnosis.  The Veteran's contentions are not supported by a later medical diagnosis.  The lack of the Veteran's report of symptoms during this period moves his contentions outside the scope of competent lay evidence.  The Board cannot assign probative value to the Veteran's beliefs regarding the course of his knee injury.  

The Board has reviewed the remaining evidence for indications that the left knee injury was aggravated during a weekend drill.  

The Veteran has not submitted records for his initial treatment at the Central Washington University Health Center.  

The Veteran's VA treatment records were obtained.  He was seen on February 21, 2006 at the Yakima VA clinic.  He stated that he was there for left knee pain.  He reported that he had been diagnosed with a left knee ligament injury at the University Health Center.  The Veteran reported pain in the back of his knee if he had been inactive for a prolong period of time.  The Veteran reported that pain to the side of the knee had improved.  The impression was pain in the limb and x-rays were ordered.  The x-rays studies were negative and the Veteran was referred for an orthopedic consultation in Seattle.  

The Veteran was seen in Seattle in April 2006.  The Veteran reported the initial injury in January 2006.  The Veteran reported effusion with bruising for two months.  He reported that most of the swelling and bruising had resolved.  He reported occasional pain in the anterior lateral surface of his left knee.  His primary complaint was instability of the left knee.  The Veteran had laxity in both knees to varus stress, greater on the left side.  The Veteran was thought to have a LCL tear at the time.  He was instructed to obtain a MRI and return for followup. 

The Veteran underwent a MRI in June 2006.  Unlike his above statements, the test revealed a tear of the ACL and not the LCL.  The Veteran's PCL, LCL and MCL were normal.  His menisci were normal in appearance.  A followup orthopedic consul in August 2006 indicates that he had a complete ACL tear.  The Veteran discussed operative and nonoperative treatment options at that time.  The Veteran chose to undergo surgery, which occurred in October 2006.  

In reviewing the Veteran's treatment history, the Board emphasizes that he did not report worsening symptoms between the initial injury and surgery nine months later.  The Veteran reported consistently that he had injured his knee in January 2006.  There was no reference to worsening on weekend drill.  There was mention of actual improvement of symptoms in April 2006.  The Board finds that the Veteran's VA treatment records weigh against his claim.

The Veteran's service treatment records were obtained from his National Guard unit.  These do not contain any reference to his left knee in or after January 2006, providing more evidence against this claim.

The Board finds that the preponderance of the evidence establishes that the Veteran did not aggravate a left knee injury on weekend drill in 2006.  Without such aggravation, service connection is not warranted.  As such, the Board finds that the preponderance of the evidence is against the Veteran's left knee claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Cold Weather Injury

The Veteran contends that he had cold weather exposure that resulted in numbness and difficulty moving the fingers of his left hand.  Unlike his prior claim, he alleges incurrence during a period of active duty.  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The general provisions of service connection apply.

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran has submitted statements accompanying the procedural documents in this case.  The Veteran's December 2006 claim indicates that he had a cold weather injury to the left fingers in December 2003.  He claimed that his fingers were repeatedly exposed to cold wet weather and over time he developed numbness, with changed colors and loss of control.  In his February 2008 Notice of Disagreement, the Veteran stated that he did not notice the problem with his fingers at first, but only over time.  He stated that he believed that this occurred either in basic training, during his rotation to the National Training Center or during his deployment to Iraq.  He reported that all three locations were in adverse conditions which were cold and wet and he was not provided the opportunity to change into dry clothes.  The Veteran's March 2009 Form 9 indicated that he continued to have problems with his fingers.  

The Veteran's service treatment records do not contain any reference to a cold weather injury.  Furthermore, the Veteran denied cold weather exposure in a December 2005 post deployment questionnaire.  He also denied numbness and tingling in his hands, providing factual evidence against his own claim. 

The remaining record does not reveal any complaint related to cold weather injury or the symptoms reported by the Veteran.  

With respect to the Veteran's contentions that he served in cold and wet environments during service, the Veteran is competent to report the conditions of his service and his experiences generally.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not, however, competent to diagnose a medical disorder such as a cold weather injury without lay observable symptoms at the time of the injury.  See id.  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board would expect the Veteran to report continuous symptomatology, specific observations of skin color change at particular times, or the similar.  See Jandreau.  The Veteran has not reported that a medical professional has identified his complained of symptoms as cold weather injury residuals.  See id.  The Board finds that there is no competent diagnosis of cold weather injury residuals of record.  

The Board also finds that the Veteran has not presented a credible history of cold weather injury.  His Notice of Disagreement is particularly damaging.  His statement that he believed that he had a cold weather injury in basic training, advanced training or during deployment, but in the same document claimed he did not notice anything at the time.  The Veteran has presented a conflicting story.  The mere fact of service in a cold, wet environment is not enough for a cold weather injury.  That he does not have any memory of noticing anything at the time renders his statements incredible.  The Board finds that the Veteran has not presented credible evidence of inservice cold weather injury.  

The December 2005 post deployment questionnaire damages his claim further.  The questionnaire is based on his subjective history.  He denied numbness and tingling in his hands, when he endorsed numbness in his fingers in December 2006 claim.  The December 2005 questionnaire breaks any continuity of symptomatology that may be read into the Veteran's statements.  Medical nexus evidence would be necessary to relate any present complaints to a service event.  

In sum, the Board finds that there is no current diagnosis of a cold weather injury residuals of the left fingers, that there is no credible evidence of an in-service cold weather injury and that there is no competent evidence of a relationship between a possible cold weather injury and an event, injury or disease that occurred during service.  Service connection is not warranted. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's cold weather injury claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  Prior to initial adjudication of the Veteran's claim, a November 2007 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran identified treatment through the Central Washington University Health and Counseling Center for his left knee injury.  The Veteran did not obtain these records for the file and did not execute an authorized release form so that the RO might obtain them on his behalf.  There are no other outstanding records which the Veteran has indicated that he wanted associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran "suffered an event, injury or disease in service" is his own lay statements.  In a case involving a non-combat veteran, VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet.App. 36, 39-40 (2010).  While the Veteran is a combat veteran, his claims do not pertain to any incident of combat.  His claims proceed without the advantage of the combat presumption.  A non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions.  Id., at 40.  As discussed, the Board has found that the Veteran's lay evidence is alternatively incredible or incompetent.  The remaining evidence does not support a finding that an inservice event, injury or disease occurred.  Such evidence is insufficient to trigger VA's duty to provide an examination.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to service connection for an ACL tear of the left knee is denied.

Entitlement to service connection for cold weather injury to the left fingers is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


